GROVER SELLERS            Aun~l~m.TExAe




  Honorable John Dawson
  County Attorney
  San Patricia County
  Sinton, Texas
  Dear Sir:                        Opinion NO. 0-6874
                                   Re: Whether Gregory Independent
                                        Schoo~lDistrict may expend
                                        school nones to lay a
                                        sewer line from the school
                                        to the sewer main under
                                        the facts stated.
            Your request for opinion has been received and
  carefully considered by this department. We quote from your
  request as follows:
             "The writer has been requested to obtain an
        opinion from your office as follows:
              "The Gregory Independent School District was
       created by special act of the legislature in 1921.
       Such act may be found in Gammel's   Laws of Texas,
       Volume   21, page 139.

            "The trustees of such Independent School Distr,ict,
       have found'it necessary to connect with a sewer
       line to effectively meet the necessary sanitation
       requirements of the school building.
             "They will be compelled to spend approximately
       @:;O   in laying a sewer line to meet with the sewers
            . They have secured an easement across the
        necessary land.
             "Some of the members of the school board believe.
        that they are not permitted to spend this money for
        this purpose for the reason that the line will bee:
        laid across property that is not a part of the
        school grounds.
             "Your prompt attention to this matter 'will
        be much appreciated."
Honorable John Dawson Page 2 (0-6874)


          Gregory Independent School District was created by
House Bill 66, Special Acts of the 37th Legislature of Texas,
1921, First Called Session. See Crammel'sLaws of Texas, Vol.
21, pages 13~9to 143, inclusive. Section 4 of said H. B.
66 provides as follows:
          "Sec. 4. The board of trustees  of said Gregory
     Independent School District are hereby vested and
     charged with all the rights, powers, privileges and
     duties conferred and imposed by the General Laws of
     this State upon trustees of independent school dis-
     tricts created and organized under the General Laws
     of this State.
          “Said board is authorized to levy annually such
     taxes as may be necessary for the maintenance of
     said schools, for the purchase of building sites,
     errection and repair of buil,dings,and for paying
     interest and providing a qinking fund on the bonds for
     which said district is now liable and for such bonds
     as maybe hereafter issued by said district within
     the limits of the Constitution and General Law
     authorize, and to provide by resolution for the
     assessment and collection of such levy by the county
     tax assessor and .by::tAecountytax co~lechor of San
     Patrfcio County upon Valuation 'fixed upon property within
     the district for taxation fbr'~stat&and county purposes."
             Article 2780, Vernon's Annotated Texas Civil
Statutes, reads as follows:
             "Said trustees shall adort such rules, regular-
     tions and by-laws as they may deem proper; and the
     public free schools of such independent district shall
     be under their control; and they shall have the exclu-
     sive power to manage and govern said schools, and
     all rights and titles to property for school purposes
     heretofore~vested in the mayor, city councils, or
     school trustees by articles 3995, 4013 and 4032, Revised
     Statutes of 1895, or other statutes, general and special,
     except such cities as are exempted by this title, shall
     be vested in said board of trustee@ and their succes-
     sors in office; and their claims shall apply to sny
     action or suit wiich may arise to which said board
     is a party. Acts 1905, p. 263."
             The case of Temple Independent School District
vs. Proctor, Tex. Civ. App., 97 S. W. (2) 1047, holds that
Article 2780, supra, is applicable to a,11types o? independent
school districts, whether in incorporated cities or not.
Hon. John Dawson, Page 3 (O-6874)


          The case of Nacogdoches Inde endent School District
vs. Adams, Tex. Civ. App., 36 3. W. (27 567, holds that the
trustees of an independent school district are vested with a
discretion which is not reviewable in the absenoe of abuse, in
the management, control and protection of property of the
school.
            We quote from 37 Texas Jurisprudence, p. 938,   as
follows :
          !,
           * . . School boards may adopt such reasonable
     rules and regulations as are necessary for the control
     and management of the schools and in general they may
     administer the school affairs under their aupervision
     in such manner as, in their judgment, will accomplish
     the wholesome objects of our educational policies . . .ll
            We quote from 37 Texas Jurisprudence, p. 947 as
follows:
           "In general, boards of trustees of school districts
     may acquire property by purchase or gift and hold the
      same in trust for the benefit of the district, and
     may lease, receive, hold, transmit, and convey the title
     to real and personal property for school purposes.
     They may take and hold in trust, for school purposes,
      the fee estate in land, or any interest less than the
     -fee." (Underscoring ours)

          Under the facts stated, it is our opinion that the
trustees of Gregory Independent School District are authorized
to expend funds of the school district for the purposes stated
in your letter.
APPROVED OCT. 25, 1945 Very truly yours,
/s/ Grover Sellers       ATTORNEY GENJUlALOFTEXAS
ATTORNEY GERERAL OF TEXAS                           APPROVED
                                                    OPINION
                         By /a/ Wm. J. Fanning      COMMITTEE
                                Wm. J. FanniLng     BY B.W.B.
                                     Assistant      CHAIRMAN

WJF :BT-dhs

                                i
                                    i


                                    i